DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-4, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2008/125269 A2 (hereinafter Diamond). 
As for claim 1, Diamond discloses in Figs. 14-16, for example, an electric utility brush 670 (toothbrush) comprising an inner drive shaft 620 and a concentric outer drive shaft 622: a rotatable head comprising a first part 676 fixed to an end of the outer drive shaft 622 (p. 15, lines 26-28), and a second part (can be hemispherical head section) rotatably mounted to the first part 676 in driving engagement with the inner drive shaft 620. 
As for claim 2, which the brush head is spherical (p. 14, line 9), the first and second parts being substantially hemispherical (p. 17, lines 1-6; Fig. 14). 
As for claim 3, in which the first part is larger in size than the second part (e.g., Figs. 17 and 18).
As for claim 4, in which the second part of the head comprises an axle 646 projecting from an
end face and the first part 676 of the head comprises a complimentary socket in which the axle 646 is seated (p. 15, lines 24-26) Fig. 14).
As for claim 9, comprising a set of meshing gears 642, 644 provided between the inner drive shaft 620 and the second part (hemispherical head section) of the head (Figs. 14-16). 
As for claim 11, in which the brush head (see claim objection) comprises an array of bristles projecting from an outer surface (e.g., 728 referencing Fig. 18). 
As for claim 12, in which the utility brush 610 comprises a sleeve 686 al least partially surrounding the outer drive shaft 622 (p. 14, lines 24-27). 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Diamond.
As for claims 5 and 6, if is well within the capabilities of one skilled in the art to have provided far a bearing or bushing disposed between the axle and the socket to facilitate rotation of the second part and since such rotation constructions are well known and within the scope of customary practice.
As for claim 10, Diamond is already deemed to teach complementary driven gear teeth formed integrally with “an end face” (not clearly positively recited and could be any “end face’ of the second part of the head) at second (bevel gear 644 of the second part of the head (Figs. 14 and 16). As for the set of meshing gears comprising driving gear teeth (which would be the gear teeth of bevel gear 642) formed integrally with an end of the inner drive shall 620 (the Diamond reference leaches instead a threaded connection at p. 15, lines 24-25), such integral connection would be well within the capabilities of one skilled in the art since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

Allowable Subject Matter
8.	Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 7 (along with dependent claim 8) is/are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations as set forth in claims 1 and 4-6 recited above in combination with in which the bushing comprising a sleeve within which the axle is located and a flange extending radially outward from an end of the sleeve and located between the first and second parts of the head.

  

Conclusion
9.	Applicant's arguments filed 07 February 2022 have been fully considered but they are not persuasive. Applicant’s arguments are deemed adequately addressed and explained by the above art rejections. It will be added that applicant has merely reiterated and mirrored the language of claim 1 with regards to the 35 USC § 102 and 35 USC § 103 rejections stating broadly that the applied Diamond reference fails to teach or suggest “a rotatable head comprising a first part fixed to an end of the outer drive shaft, and a second part rotatably mounted to the first part in driving engagement with the inner drive shaft.” without specifically and substantively pointing out which or what specific structure/features/elements Diamond fails to teach. Such broad statements is deemed insufficient to overcome the above 35 USC § 102 and 35 USC § 103 rejections in view of Diamond in which each claim limitation was specifically addressed and pointed out in the rejections, and particularly in independent claim 1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723